TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 8, 2017



                                     NO. 03-17-00451-CV


                                        S. S., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee


      APPEAL FROM THE COUNTY COURT AT LAW OF BASTROP COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND GOODWIN
              AFFIRMED—OPINION BY JUSTICE PEMBERTON


This is an appeal from the order signed by the trial court on June 5, 2017. Having reviewed the

record and the parties’ arguments, the Court holds that there was no reversible error in the trial

court’s order. Therefore, the Court affirms the trial court’s order. Because appellant is indigent

and unable to pay costs, no adjudication of costs is made.